In a claim to recover damages for personal injuries, the claimant appeals, as limited by his brief, from so much of an order of the Court of Claims (Silverman, J.), dated July 20, 1994, as denied his motion for partial summary judgment on the issue of liability on the second cause of action under Labor Law § 240 (1), and granted that branch of the defendant’s motion which was for summary judgment dismissing the second cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
The cause of action based upon Labor Law § 240 (1) was properly dismissed because the plaintiff was working on a highway, and not a "building” or "structure” within the meaning of this statute (see, Matter of Dillon v State of New York, 201 AD2d 793; Matter of Dillon v State of New York, 167 AD2d 574; Siragusa v State of New York, 117 AD2d 986; see also, Matter of Manente v Ropost, Inc., 136 AD2d 681).
*622In light of the foregoing, we do not reach the parties’ remaining contentions. O’Brien, J. P., Ritter, Hart and Goldstein, JJ., concur.